Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106104386A (hereinafter referred as “Hiroki”, refer attached English language machine translation for claim mapping), in view of US 2014/0061114 (hereinafter referred as “Ramirez”), and WO 2016/110942 (hereinafter referred as “Tatsuhara”, refer US 2017/0348618 as English language equivalent for claim mapping).
Regarding claims 1 and 11, Hiroki teaches a filtering device (refer fig. 2 or fig. 3) comprising: 
a first filter unit (200, for the purpose of claim rejection column 200 is interpreted as “first filter unit”) including a first filter, and a housing (filter unit inherently comprises a housing) accommodating the first filter; and 
a second filter unit (100, for the purpose of claim rejection column 100 is interpreted as “second filter unit”) including a second filter different from the first filter and a housing accommodating the second filter, 
wherein the first filter unit and the second filter unit are independently disposed in a pipe line (refer fig. 2) through which a substance to be purified is supplied.
Hiroki does not teach that the filter has a filter medium including two or more layers containing materials different from each other, the filter has a filter medium including two or more layers having different pore structures, or the filter has a filter medium including one layer in which different materials are mixed together.
Ramirez teaches a filtration member comprising a nanofiber layer and two nanoporous membrane layers (abstract), and that the filtration member can be used to remove particles and gels from photoresist and other fluids (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention before the effective filing date of the invention to provide filter having two or more layers containing materials different from each other, or two more layers having different pore structures in the device of Hiroki, since Ramirez discloses that filter having two or more layers of different material and/or structure improves filtration (Remirez, [0012], [0026]). 
Ramirez further discloses that the sieving and non-sieving microporous membranes may have symmetric, asymmetric or combinations of these (for example, in the filtration member, one microporous membrane can be symmetric and the other microporous membrane asymmetric) pore structure in the filter member [0075]. Modified Hiroki does not teach that a cumulative pore distribution of the filter medium that the first filter has, a difference between a size of cumulative 10% and a size of cumulative 75% is equal to or greater than 3 nm.
Tatsuhara teaches a filter medium comprising the cumulative pore volume of pores having a pore radius of 2 nm or less is 25% or less or more preferably 10% or less with respect to the cumulative pore volume of pores having a pore radius of 50 nm or less (refer paragraph [0050], [0059], fig. 6). 
It would have been obvious to one of ordinary skill in the art to use a filter medium having that a cumulative pore distribution of the filter medium that the first filter has, a difference between a size of cumulative 10% and a size of cumulative 75% is equal to or greater than 3 nm to provide a filter medium capable of promptly desorbing suspended substances from the filter medium at the time of backwashing as well as efficiently adsorbing suspended substances in the water to be treated as disclosed by Tatsuhara (refer [0065]).
Regarding claim 3, Tatushara discloses that by providing filter medium having a pore radius of 2 nm or less is 25% or less or more preferably 10% or less with respect to the cumulative pore volume of pores having a pore radius of 50 nm or less makes it possible to manufacture the filter medium capable of promptly desorbing the suspended substances from the filter medium at the time of backwashing as well as efficiently adsorbing suspended substances in the water to be treated (refer paragraph [0067]). It would have been obvious to one of ordinary skill in the art to further narrow the range to achieve desired adsorbing and desorbing efficiency. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005). In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing 
Regarding claims 4, 5, Hiroki teaches that the second filter (100) has a filter medium having a pore size of less than 100 nm (refer example 4 on page 32).
Regarding claim 6, Hiroki teaches that a pore size of a filter medium that the second filter (100) has is smaller than a pore size of the filter medium that the first filter has (refer example 4 on page 32).
Regarding claim 7, Hiroki teaches that the second filter unit is on a secondary side of the first filter unit (refer fig. 2 or fig. 3), and a pore size of a filter medium that the second filter has is smaller than a pore size of the filter medium that the first filter has (refer example 4 on page 32).
Regarding claims 8 and 9, the limitation of claim 8 is a mere reversal of positions of first filter and second filter of Hiroki. Alternatively, fig. 2 of Hiroki can be interpreted such that unit 200 is the second filter and unit 100 is the first filter. Selecting pore sizes of the first and second filter would have been an obvious matter of choice to one of ordinary skill in the art since one of ordinary skill in the art would have expected the effects of changing pore size on the filtration behavior based on size separation.
Regarding claim 10, Hiroki discloses that the second filter (100) is disposed on a secondary side of the first filter (200) (refer fig. 2), pore size of the second filter unit (100) is smaller than pore size of the first filter unit (200) (refer example 4), and Ramirez teaches 
Regarding claim 12, Hiroki also teaches a system in which a plurality of first filters are connected in series (Page 4). Selecting whether to provide first and second filters having same or different material would have been an obvious matter of choice to one of ordinary skill in the art since Hiroki teaches providing same filters or different filters connected in series.
Regarding claim 13, the limitations of claim 13 refer to a relationship involving Hansen solubility parameters which are dependent on the material being filtered or processed by the filter material. Material or article worked upon does not limit apparatus claim. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claim 14, Ramirez discloses that the first filter has a filter medium including two or more layers having pore structures different from each other (abstract, fig. 1, [0077]).
Regarding claim 15, Ramirez also teaches that the sieving and non-sieving microporous membranes can each independently be symmetric or asymmetric microporous membranes ([0070], [0071]). Therefore, selecting symmetric or asymmetric layers would have been an obvious matter of choice to one of ordinary skill in the art.
Regarding claim 16, Ramirez teaches that nonsieving retention includes retention mechanisms, such as interception, diffusion and adsorption, that remove particles from a fluid stream without being related to the pressure drop or bubble point of the filter or microporous 
Regarding claim 17, Ramirez teaches providing sieving and nonsieving layers (abstract). The sieving layer separates using size filtration whereas nonsieving layer separates using interception, diffusion and adsorption. Therefore, it is inherent that nonsieving layer includes surface treatment that enables separation by interception, diffusion and adsorption whereas sieving layer does not require such surface modification since the separation is due to pore size.
Regarding claim 18, the limitation of claim 18 is not structurally limiting. The filters of Hiroki are inherently capable of being backwashed.
Regarding claim 19, Hiroki discloses in example 4 on page 32 that the first filter is made of polyethylene and the second filter is made of nylon.
Regarding claims 20 and 21, Ramirez teaches using nanoporous membrane layer and nanofiber layer (Abstract).
Regarding claim 22, Ramirez teaches a non-sieving membrane layer having a pore size distribution of 10 to 50 nm, a sieving membrane layer having a pore size distribution of 2 to 50 nm, and a nylon nanofiber layer (abstract, [0013]).
Regarding claim 23, Ramirez teaches four different configuration of layers in fig. 1, the structure 3 in fig. 1 discloses nylon nanofiber layer provided between the non-sieving membrane layer and the sieving membrane layer.
Regarding claim 24, 
Regarding claim 25, Ramirez teaches four different configuration of layers in fig. 1. The structure 4 in fig. 1 discloses providing sieving membrane layer between the nonsieving layer and nylon nanofiber layer.
Regarding claim 26, Ramirez teaches a porous support constituted with one or more layers [0015].
Regarding claim 27, backwashing a filter is merely reversing flow of fluid passing through the filter. Backwashing of filters is well known in the art to clean the filter and would have been obvious to one of ordinary skill in the art.
Regarding claim 28, Hiroki teaches a purification device comprising the filtering device of claim 1 (see rejection of claim 1 above), and a tank (1) which is on a primary side of the filtering device and capable of storing a substance to be purified (refer fig. 2 or fig. 3).
Regarding claim 29, Hiroki further teaches that a secondary side of the first filter unit (200) is connected to the tank through a pipe line, and a filtered substance to be purified having been filtered through at least the first filter is capable of being sent back to the tank through the pipe line (refer fig. 2 and fig. 3 indicating fluid being returned to tank 1).
Regarding claim 31, Hiroki further teaches a circulable path in the filtering device (refer fig. 2 and fig. 3 indicating fluid being returned to tank 1).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroki, in view of Ramirez, and Tatsuhara as applied to claim 28 above, and further in view of US 2016/0024005 (hereinafter referred as “Yokokawa”).
Regarding claim 30, modified Hiroki teaches limitations of claim 28 as set forth above. Hiroki does not disclose that a distillation device is provided on a primary side of the filtering .
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroki, in view of Ramirez, and US 2017/0015692 (hereinafter referred as “Samec”).
Regarding claim 38, Hiroki teaches a filtering device (refer fig. 2 or fig. 3) comprising: 
a first filter unit (200, for the purpose of claim rejection column 200 is interpreted as “first filter unit”) including a first filter, and a housing (filter unit inherently comprises a housing) accommodating the first filter; and 
a second filter unit (100, for the purpose of claim rejection column 100 is interpreted as “second filter unit”) including a second filter different from the first filter and a housing accommodating the second filter, 
a tertiary filter unit (300),
wherein the first filter unit, the second filter unit, and the third filter unit are independently disposed in a pipe line (refer fig. 2, fig. 3) through which a substance to be purified is supplied.
Hiroki does not teach that the filter has a filter medium including two or more layers containing materials different from each other, the filter has a filter medium including two or 
Ramirez teaches a filtration member comprising a nanofiber layer and two nanoporous membrane layers (abstract), and that the filtration member can be used to remove particles and gels from photoresist and other fluids (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention before the effective filing date of the invention to provide filter having two or more layers containing materials different from each other, or two more layers having different pore structures in the device of Hiroki, since Ramirez discloses that filter having two or more layers of different material and/or structure improves filtration (Remirez, [0012], [0026]). 
Hiroki does not disclose that the device comprises a fourth/quarternary filter unit. However, adding one more filter unit to already present three filter units would have been an obvious matter of design choice to one of ordinary skill in the art since Hiroki discloses providing the filter units with selected pore sizes to achieve desired permeation. Furthermore, providing n number of filtration units having selected filter cut-off adapted to separate species from liquid being treated is disclosed by Samec (refer fig. 1, paragraphs [0022], [0023]). Samec futher discloses that the number filtration steps is options and from a practical point the number is number is suitably more than 2 units, preferably 3-5 units, and can be any of 2, 3, 4, 5, 6, 7, 8 or 9 or more units [0036]. Therefore, Samec suggest that selecting number of filtration units is a matter of design choice to one of ordinary skill in the art.
Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroki, in view of Ramirez, and Samec as applied to claim 38 above, and further in view of Tatsuhara.
Regarding claim 39, modified Hiroki teaches limitations of claim 38 as set forth above. Modified Hiroki does not teach that a cumulative pore distribution of the filter medium that the first filter has, a difference between a size of cumulative 10% and a size of cumulative 75% is equal to or greater than 3 nm.
Tatsuhara teaches a filter medium comprising the cumulative pore volume of pores having a pore radius of 2 nm or less is 25% or less or more preferably 10% or less with respect to the cumulative pore volume of pores having a pore radius of 50 nm or less (refer paragraph [0050], [0059], fig. 6). 
It would have been obvious to one of ordinary skill in the art to use a filter medium having that a cumulative pore distribution of the filter medium that the first filter has, a difference between a size of cumulative 10% and a size of cumulative 75% is equal to or greater than 3 nm to provide a filter medium capable of promptly desorbing suspended substances from the filter medium at the time of backwashing as well as efficiently adsorbing suspended substances in the water to be treated as disclosed by Tatsuhara (refer [0065]).
Regarding claim 40, modified Hiroki teaches limitations of claim 39 as set forth above. Tatushara discloses that by providing filter medium having a pore radius of 2 nm or less is 25% or less or more preferably 10% or less with respect to the cumulative pore volume of pores having a pore radius of 50 nm or less makes it possible to manufacture the filter medium capable of promptly desorbing the suspended substances from the filter medium at the time of backwashing as well as efficiently adsorbing suspended substances in the water to be treated (refer paragraph [0067]). It would have been obvious to one of ordinary skill in the art to further narrow the range to achieve desired adsorbing and desorbing efficiency. In the case 
Response to Arguments
The double patenting rejection is obviated in view of the terminal disclaimers filed on 12/20/2021.
Applicant’s arguments, see remarks, filed 12/20/2021, with respect to the rejection(s) of claims 1-29 and 31 under 35 U.S.C. 103 as being unpatentable over CN 106104386A (hereinafter referred as “Hiroki”, refer attached English language machine translation for claim mapping), in view of US 2014/0061114 (hereinafter referred as “Ramirez”) , in particular with regard to claim 2 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Combination of Hiroki, Ramirez, and Tatsuhara (WO 2016/110942 – US 2017/0348618). Refer claim rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777